Citation Nr: 0618346	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of 
pneumonia.  

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for stomach ulcers secondary to medication prescribed by the 
Department of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating determination by the VA 
Regional Office (RO) in Indianapolis, Indiana.  In November 
2005, the appellant and his wife and son appeared and 
testified at a hearing held at the RO before a member of the 
RO's Appeals Team.  A transcript of that hearing is of 
record.  

The appellant was born in August 1920, and he is currently 85 
years old.  In June 2006, the Board granted his motion to 
have this appeal advanced on the Board's docket due to his 
age.  

The issue of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  While serving on active service, the appellant was 
treated in September and October 1945 for an acute episode of 
pneumonia, which resolved completely without residual 
disability.  

2.  The appellant does not currently have any residual 
disability stemming from this acute infection treated in 
service.  


CONCLUSION OF LAW

Entitlement to service connection for the residuals of 
pneumonia is not established.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim seeking service connection 
for the residuals of pneumonia, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated February 26, 2005.  In this letter, 
VA specifically informed the appellant of what the evidence 
must show in order to support the claim.  The appellant was 
also asked to inform VA of any additional evidence or 
information which he thought would support his claim, so that 
the RO could attempt to obtain this additional evidence for 
him.  In addition, he was requested to send to VA any 
evidence pertinent to his claim which was in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the initial VCAA notice to the veteran 
did not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Adequate information concerning disability ratings 
and effective dates was subsequently sent to the appellant in 
a letter dated March 20, 2006, to which he responded that he 
had no additional information or evidence to submit.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.   

The appellant's service medical records have been obtained 
and reviewed in connection with the current claim, together 
with extensive VA and private medical records.  For reasons 
discussed below, a VA examination of the appellant is not 
required in this case.  Otherwise, neither the appellant nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant has 
specified several times, most recently in April 2006, that he 
had no additional evidence to submit in support of his claim.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In the present case, the relevant issue was initially 
adjudicated by the RO in January 2004.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in December 2005 after a VCAA letter was 
issued in February 2005.  Subsequently, additional VCAA 
letters were issued in February and March 2006, to which the 
appellant responded that he had no additional information or 
evidence to submit.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
on the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The service medical records establish that the appellant was 
treated in September and October 1945 for an acute episode of 
pneumonia which resolved completely by the time he was 
returned to duty on October 20, 1945.  In December 1945, the 
appellant was accorded a comprehensive medical examination in 
connection with his discharge from active service, at which 
time a chest X-ray was negative for any pathology, and his 
lungs were evaluated as normal.  No clinical findings 
indicative of pneumonia residuals were reported on this 
medical examination.  Accordingly, it is clear that the acute 
episode of pneumonia treated in service resolved without any 
residual disability.  

In connection with the present claim, the appellant has been 
repeatedly requested to submit competent evidence 
establishing the current existence of pneumonia residuals 
stemming from the episode in service.  He has not responded 
to these requests for evidence to support the current claim.  
He testified at the hearing in November 2005 that he has been 
told that he may have scars on his lungs, but he admitted 
that he had no recent X-ray evidence of this.  Furthermore, 
in view of the negative chest X-ray study in December 1945, 
any current lung scarring cannot credibly be related to the 
acute episode of pneumonia treated in 1945.  The appellant 
also testified that he has received no postservice medical 
treatments for pneumonia residuals, although he has been 
advised by his doctors to get yearly flu vaccinations.  Such 
medical advice is consistent with the appellant's age of 85 
and does not necessarily indicate the existence of current 
residuals of pneumonia.  Under these circumstances, a VA 
examination is not warranted, since there is no reasonable 
possibility presented that such an examination would 
establish the current existence of pneumonia residuals which 
are directly related to the acute episode in service almost 
60 years ago.  See 38 C.F.R. § 3.159(c)(4) and (d).  

Since a preponderance of the evidence is unfavorable to the 
claim seeking service connection for the residuals of 
pneumonia, this appeal will be denied.  


ORDER

Service connection for the residuals of pneumonia is denied.  


REMAND

The appellant also claims that he incurred stomach ulcers in 
April 1998 as a direct result of the medication, Naprosyn, 
prescribed by VA for the treatment of his arthritic pain.  He 
also claims that he was not adequately advised by VA of the 
possible side effects of using Naprosyn, including stomach 
ulcers.  His claim seeking benefits on this basis pursuant to 
38 U.S.C.A. § 1151 was received in September 2002.  

38 U.S.C.A. § 1151 provides that, for claims received by VA 
after October 1, 1997, disability compensation benefits shall 
be awarded for a qualifying additional disability as if that 
additional disability were service-connected.  As pertinent 
to this appeal, a qualifying additional disability exists if 
the disability was not the result of the veteran's willful 
misconduct and was caused by VA hospital care, medical or 
surgical treatment or examination furnished to the veteran 
under any law administered by VA, and the proximate cause of 
the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1) 
(West 2002).  

The RO reported in the January 2004 rating action from which 
this appeal has been taken that VA medical records dating 
from March 1988 to April 2003 were reviewed, and that these 
VA medical records disclosed that the appellant had begun 
taking Naprosyn in January 1998, shortly before duodenal 
ulcers were diagnosed in April 1998.  The record certified to 
the Board reflects only VA medical records dating from 
October 1996 to October 2002; and these VA medical records 
indicate only that the appellant renewed a prescription for 
Tylenol in October 1997.  No mention of Naprosyn is reflected 
in these VA medical records at all.  Thus, the Board has 
reviewed no competent medical evidence that VA ever 
prescribed Naprosyn for the appellant or that he took this 
medication prior to April 1998 pursuant to a VA prescription.  
Likewise, although the RO has stated that information 
concerning possible side effects of prescription drugs "is 
readily available and provided with medication when it is 
dispensed," the current record does not reflect any evidence 
concerning what information (if any) was provided to the 
appellant by VA concerning the possible side effects of 
taking Naprosyn.  The RO also has neglected to obtain a 
medical opinion concerning the merits of the present claim 
under 38 U.S.C.A. § 1151.  The Board cannot adequately review 
the present appeal on the basis of the current incomplete 
evidentiary record, nor can the Board rely upon its own 
medical opinion concerning the medical questions presented by 
this appeal, but must rely upon independent medical evidence, 
such as an advisory opinion.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, including all VA records 
pertaining to the prescription of 
Naprosyn for the appellant prior to April 
1998.  The AMC or the RO should also 
incorporate into the record copies of all 
information (if any) that was provided to 
the appellant by VA concerning the side 
effects of taking Naprosyn.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next arrange 
for the entire claims file, including all 
relevant medical records, to be reviewed 
by a VA physician with appropriate 
expertise in order to determine whether 
the stomach ulcers initially diagnosed in 
April 1998 directly resulted from VA 
medical treatment, and, if so, whether 
the proximate cause of that disability 
was either (1) carelessness, negligence, 
lack of proper skill, error in judgment, 
or a similar instance of fault on the 
part of VA in furnishing the medical 
treatment in question; or (2) an event 
not reasonably foreseeable.  The 
rationale for all opinions expressed 
should also be provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since January 2004.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


